                        Case 18-12012-LSS   Doc 884
                                    UNITED STATES     Filed 09/30/19
                                                  BANKRUPTCY  COURT                                            Page 1 of 8
                                                          DISTRICT OF DELAWARE

In Re:    Open Road Films, LLC, et. al. Debtor                                                          Case No.: 18-12012 (LSS) (Jointly Administered)
                                                                                                     Reporting Period: August 1, 2019 to August 31, 2019

                                                       MONTHLY OPERATING REPORT


                                          Submit copy of report to any official committee appointed in the case.

                                                                                                                                            Affidavit/
                                                                                                                        Explanation
REQUIRED DOCUMENTS                                                              Form No.       Document Attached                           Supplement
                                                                                                                         Attached
                                                                                                                                            Attached
 Schedule of Cash Receipts and Disbursements                                    MOR-1                   Yes
   Bank Reconciliation (or copies of debtor's bank reconciliations)             MOR-1A                  Yes
   Schedule of Professional Fees Paid                                           MOR-1B                  Yes
   Copies of bank statements                                                                            No
   Cash disbursements journals                                                                          No
 Statement of Operations                                                         MOR-2                  Yes
 Balance Sheet                                                                   MOR-3                  Yes
 Status of Post-petition Taxes                                                   MOR-4                  Yes
   Copies of IRS Form 6123 or payment receipt                                                           No
   Copies of tax returns filed during reporting period                                                  No
 Summary of Unpaid Post-petition Debts                                           MOR-4                  Yes
   Listing of aged accounts payable                                              MOR-4                  No
 Accounts Receivable Reconciliation and Aging                                    MOR-5                  Yes
 Debtor Questionnaire                                                            MOR-5                  Yes

Global Notes:
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in
this bankruptcy case. The financial information contained herein is unaudited, limited in scope and as discussed below, not prepared in accordance with
accounting principles generally accepted in the United States of America ("US GAAP").

The results of operations contained herein are not necessarily indicative of the results which may be expected from any other period or for the full year
and may not necessarily reflect the results of operations, financial position and schedule of receipts and disbursements in the future. The amounts in
MOR-3 currently classified as liabilities subject to compromise may be subject to future change as the Debtors complete their analysis of pre and post-
petition liabilities. The Debtors caution readers not to place undue reliance upon the MOR. There can be no assurance that such information is complete
and the MOR may be subject to revision.

The Debtors filed bankruptcy on September 6, 2018.
The Debtors closed the sale of the majority of their film assets to Raven Capital Management on December 21, 2018, which resulted in substantial
changes to their balance sheets.

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and
correct to the best of my knowledge and belief.



Signature of Debtor                                                                           Date



Signature of Joint Debtor                                                                     Date

/s/ Amir Agam                                                                                 9/26/2019
Signature of Authorized Individual*                                                           Date

Amir Agam                                                                                      Chief Restructuring Officer
Printed Name of Authorized Individual                                                          Title of Authorized Individual
*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if
debtor is a limited liability company.
In Re:    Open Road Films, LLC, et. al. Debtor                                                                                                                                                                       Case No.: 18-12012 (LSS) (Jointly Administered)
                                                                                                                                                                                                                 Reporting Period: August 1, 2019 to August 31, 2019
                                                                                                                                                                                                              Cumulative Period: September 6, 2018 to August 31, 2019

                                                                                MOR-1: CONSOLIDATING SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS




                                                             Case No.       18-12012                    18-12013              18-12014               18-12015                   18-12016                18-12017
                                                               Debtor    Open Road Films,             Open Road                                                                Open Road            Empire Productions          MONTH              CUMULATIVE
                                                                                                                          OR Productions LLC       Briarcliff LLC
                                                                              LLC                    Releasing, LLC                                                         International LLC             LLC                   TOTAL             FILING TO DATE

   Total Receipts                                              [1,2]    $             6,791      $                    -   $               -    $                    -   $                       -   $                -     $             6,791    $      12,383,887

   Total Distribution Outflows                                                               -                        -                   -                         -                           -                    -                       -             (695,732)

   Minimum Guarantees                                                                        -                        -                   -                         -                           -                    -                       -                     -

   Total Participation Outflows                                                              -                        -                   -                         -                           -                    -                       -             (122,110)

   Total Personnel & Other Operating Outflows                   [3]                 (36,110)                          -                   -                         -                           -                    -                 (36,110)          (2,101,237)

   Net Inflows/(Outflows) from Operations                               $           (29,319) $                        -   $               -    $                    -   $                       -   $                -     $           (29,319) $         9,464,808

   Total Banking Outflows                                                             (3,178)                         -                   -                         -                           -                    -                  (3,178)          (7,432,654)
                                                                                                                                                                                                                                                                        Case 18-12012-LSS




   Total Credit Facility Outflows                                                  (182,164)                          -                   -                         -                           -                    -                (182,164)         (52,793,079)

   Total Restructuring Outflows                                 [4]                (189,834)                          -                   -                         -                           -                    -                (189,834)         (11,032,225)

   Total Asset Sale Proceeds                                    [5]                 182,164                           -                   -                         -                           -                    -                182,164            63,211,096
                                                                                                                                                                                                                                                                        Doc 884




   KERP                                                                                  -                            -                   -                         -                           -                    -                       -             (221,491)

   Net Inflows/(Outflows)                                               $          (222,331) $                        -   $               -    $                    -   $                       -   $                -     $          (222,331) $         1,196,455

   Opening Available Cash Balance                                       $         4,398,550      $            25,000      $         243,018    $                    -   $                       -   $                -     $         4,666,568    $       3,247,782

   Ending Available Cash Balance                                [6]     $         4,176,219      $            25,000      $         243,018    $                    -   $                       -   $                -     $         4,444,237    $       4,444,237

   Ending Restricted Cash Balance                               [6]     $           631,541      $                    -   $               -    $                    -   $                       -   $                -     $          631,541     $         631,541
                                                                                                                                                                                                                                                                        Filed 09/30/19




   Total Disbursements (from Above)                                     $          (411,286) $                        -   $               -    $                    -   $                       -   $                -     $          (411,286) $       (74,398,528)
    Less: Transfers between Debtors                                                       -                           -                   -                         -                           -                    -                       -                    -
    Add: Third-Party Disbursements fbo Debtors                                            -                           -                   -                         -                           -                    -                       -                    -
   Total Disbursements (for UST Fees)                                   $          (411,286) $                        -   $               -    $                    -   $                       -   $                -     $          (411,286) $       (74,398,528)

   [1] Total Receipts does not include any cash that the Debtors received related to the films purchased by Raven Capital Management, which, if received by the Debtors, must be remitted to the buyer within the period described in the Asset Purchase Agreement.
       Likewise, the sending to Raven Capital Management of amounts that were remitted to the Debtors, but were due to Raven Capital Management/ OR Acquisitions from third parties have not been included as disbursements.
                                                                                                                                                                                                                                                                        Page 2 of 8




   [2] Amounts collected by the Debtors on behalf of producers and subsequently passed along to those producers are not included.
   [3] There were no payments made to non-Debtor affiliates during the Reporting Period.
   [4] The Debtors inadvertently overpaid Pachulski by $31,348 on July 31, 2019. The $31,348 overpayment to Pachulski was identified immediately and the funds were returned to the Debtors within 1 day, on August 1, 2019.
   [5] Total Asset Sale Proceeds during the Reporting Period relates to The Untitled Holiday Project sale proceeds.
   [6] Ending Available Cash Balance represents cash available to the Debtors as of the end of the Reporting Period. Available Cash Balance variance from bank balances (shown on MOR-1A) relates to restricted cash held in XXXXXX7030 ($366,900).
In Re:    Open Road Films, LLC, et. al. Debtor                                                                      Case No.: 18-12012 (LSS) (Jointly Administered)
                                                                                                                 Reporting Period: August 1, 2019 to August 31, 2019


                                                               MOR 1A: BANK RECONCILIATION

BANK NAME                                             ACCOUNT DESCRIPTION                                          ACCOUNT NUMBER                 ENDING BALANCE [1]
Bank of America              Collection Account (Open Road Main)                                                     XXXXXX7030               $              4,530,061
Bank of America              Sweep Account (Not In Use)                                                              XXXXXX9652               $                      -
Bank of America              Disbursement Account                                                                    XXXXXX5975               $                 13,058
Bank of America              Open Road Productions Collection Account                                                XXXXXX1547               $                243,018
Bank of America              Open Road International Collection Account (A.X.L. International)                       XXXXXX1185               $                      -
Bank of America              Open Road Films Collection Account (A.X.L. Domestic) - [2]                              XXXXXX5985               $                    173
Bank of America              Service Deal P&A Account - [2]                                                          XXXXXX6710               $                102,870
Bank of America              Service Deal P&A Account - [2]                                                          XXXXXX3833               $                138,036
Bank of America              Service Deal P&A Account - [2]                                                          XXXXXX6056               $                 23,562
Bank of America              OR Releasing Operating Account                                                          XXXXXX7073               $                 25,000
                                                                                                                                                                         Case 18-12012-LSS




[1] Amounts presented in this schedule are the bank balances as of the end of the Reporting Period. The Debtors have completed bank reconciliations for
    the activity of the Reporting Period.
[2] Indicates a Restricted Cash Account. Some or all of the amounts in these accounts may be the property of a non-Debtor third party.
                                                                                                                                                                         Doc 884
                                                                                                                                                                         Filed 09/30/19
                                                                                                                                                                         Page 3 of 8
In Re:   Open Road Films, LLC, et. al. Debtor                                                                                             Case No.: 18-12012 (LSS) (Jointly Administered)
                                                                                                                                       Reporting Period: August 1, 2019 to August 31, 2019

                                                     MOR 1B: SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID [1]


                                  Period            Amount                                            Payment                      Amount Paid                      Case-to-date
Payee                            Covered           Approved               Payer               Wire        Date(s)               Fees       Expenses              Fees         Expenses
FTI Consulting, Inc.         7/1/19 - 7/31/19    $   64,317.00     Open Road Films, LLC        X          8/30/19          $    64,317.00 $      -          $ 3,273,671.00 $ 87,535.83

Klee, Tuchin, Bogdanoff &    No Payments in                                                                                                                 $ 2,007,916.50   $ 42,565.28
Stern, LLP                       Period

Young Conaway Stargatt &      6/1/19-7/31/19     $     37,777.70   Open Road Films, LLC        X        8/2/19; 8/30/19    $    36,800.00    $    977.70    $   453,771.35   $ 19,650.42
Taylor, LLP

Donlin, Recano &             7/1/19 - 7/31/19    $     19,760.07   Open Road Films, LLC        X            8/16/19        $    15,427.49    $   4,332.58   $   292,184.38   $ 115,004.67
Company, Inc.

Paul Hastings LLP [2]        3/1/19 - 3/31/19    $     99,327.50   Open Road Films, LLC        X            8/23/19        $    99,327.50    $       -      $ 1,983,132.65   $        -
                                                                                                                                                                                             Case 18-12012-LSS




Berkeley Research Group,     No Payments in                                                                                                                 $   646,968.87   $        -
LLC [2]                          Period

Sidley Austin LLP            No Payments in                                                                                                                 $   281,390.00   $     64.39
                                                                                                                                                                                             Doc 884




                                 Period

Ashby & Geddes, P.A.         No Payments in                                                                                                                 $    77,534.50   $   2,168.91
                                 Period

Pachulski Stang Ziehl &       3/1/19-5/31/19    $     (31,347.95) Open Road Films, LLC         X            8/1/19         $   (31,347.95) $         -      $   718,607.24   $ 22,857.57
Jones LLP [3]
                                                                                                                                                                                             Filed 09/30/19




Dundon Advisers LLC          No Payments in                                                                                                                 $   417,455.00   $   5,466.94
                                 Period

Bush Gottlieb, A Law         No Payments in                                                                                                                 $   174,152.50   $ 11,055.93
Corporation                      Period
                                                                                                                                                                                             Page 4 of 8




[1] The following professionals are holding retainers:
              A) FTI Consulting, Inc.:                   $94,867.37
              B) Klee Tuchin, Bogdanoff & Stern, LLP: $253,047.92
              C) Young Conaway Stargatt & Taylor, LLP: $77,206.50
              D) Donlin, Recano & Company, Inc.:         $50,000.00
[2] Paul Hastings LLP and Berkeley Research Group, LLC fees and expenses are grouped together in the "Fees" column.
[3] The Debtors inadvertently overpaid Pachulski by $31,348 on July 31, 2019. The $31,348 overpayment to Pachulski was identified immediately and the funds were returned
to the Debtors within 1 day, on August 1, 2019.
In Re:   Open Road Films, LLC, et. al. Debtor                                                                                                                                                                            Case No.: 18-12012 (LSS) (Jointly Administered)
                                                                                                                                                                                                                    Reporting Period: August 1, 2019 to August 31, 2019
                                                                                                                                                                                                                 Cumulative Period: September 6, 2018 to August 31, 2019

                                                                                                              MOR 2: STATEMENT OF OPERATIONS [1]

                                                     Case No.   18-12012                   18-12013               18-12014                 18-12015               18-12016          18-12017
                                                      Debtor Open Road Films,             Open Road             OR Productions                                   Open Road      Empire Productions                                 MONTH              CUMULATIVE
                                                                                                                                         Briarcliff LLC                                                   Consolidation
                                                                  LLC                    Releasing, LLC             LLC                                       International LLC        LLC                                         TOTAL             FILING TO DATE
REVENUES
 Operating Revenue                                              $              -     $               -         $            -        $                -       $            -       $          -       $              -        $               -      $      21,566,281
OPERATING EXPENSE
 Cost of Revenue                                                              -                      -                      -                         -                    -                  -                      -                        -            (15,506,760)
 Selling, General and Administrative Expense                              (16,225)                   -                      -                         -                    -                  -                      -                    (16,225)            (699,529)
 Payroll and Benefits Expense                                             (11,089)                   -                      -                         -                    -                  -                      -                    (11,089)          (1,633,666)
 Non-Recurring Operating Costs - Other                                        -                      -                      -                         -                    -                  -                      -                        -               (313,378)
   OPERATING INCOME                                                       (27,314)                   -                      -                         -                    -                  -                      -                    (27,314)           3,412,949
OTHER OPERATING INCOME (EXPENSE)
 Interest Income (Expense)                                                (48,573)                   -                      -                         -                    -                  -                      -                    (48,573)          (6,900,516)
 Taxes                                                                        -                      -                      -                         -                    -                  -                      -                        -                (18,502)
 Depreciation and amortization                                             (3,189)                   -                      -                         -                    -                  -                      -                     (3,189)            (191,605)
NET OPERATING INCOME (EXPENSE)                                            (79,077)                   -                      -                         -                    -                  -                      -                    (79,077)          (3,697,674)
 Restructuring Costs [2]                                                 (290,150)                   -                      -                         -                    -                  -                      -                   (290,150)         (12,320,431)
 Non-Operating                                                                -                      -                      -                         -                    -                  -                                               -                (49,232)
 Gain/(Loss) on Sale or Disposal of Film Assets                               -                      -                      -                         -                    -                  -                                               -             77,856,282
                                                                                                                                                                                                                                                                           Case 18-12012-LSS




   Net Profit (Loss)                                            $        (369,227) $                      -    $                 -   $                    -   $                -   $              -   $                   -   $          (369,227) $        61,788,945

[1] The unaudited financial statements have been derived from the books and records of the Debtors. The information furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for the
annual financial statements in accordance with US GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of accounting review and testing that the Debtors apply in the preparation of their annual
financial information in accordance with US GAAP. Accordingly, upon the application of such procedures, the financial information may be subject to change and these changes could be material.
[2] Actual Restructuring Costs during the Reporting Period for certain professionals are not known at this time and may materially change this amount. As amounts become known, adjustments will be made in future months.
                                                                                                                                                                                                                                                                           Doc 884
                                                                                                                                                                                                                                                                           Filed 09/30/19
                                                                                                                                                                                                                                                                           Page 5 of 8
In Re:    Open Road Films, LLC, et. al. Debtor                                                                                                                                                                    Case No.: 18-12012 (LSS) (Jointly Administered)
                                                                                                                                                                                                               Reporting Period: August 1, 2019 to August 31, 2019

                                                                                                               MOR 3: BALANCE SHEETS [1]

                                                                              Case No.            18-12012                   18-12013                      18-12014                     18-12015                     18-12016                 18-12017
                                                                                Debtor                                  Open Road Releasing,                                                                   Open Road International
                                                                                          Open Road Films, LLC                                         OR Productions LLC             Briarcliff LLC                                   Empire Productions LLC
                                                                                                                               LLC                                                                                     LLC
ASSETS
CURRENT ASSETS
 Cash and cash equivalents                                                                $              4,176,219     $                 25,000    $                 243,018    $                      -        $                   -       $                   -
 Restricted cash                                                                                           631,541                          -                            -                             -                            -                           -
 Accounts receivable, net                                                                                      -                            -                            -                             -                            -                           -
 Inventories, net                                                                                              -                            -                            -                             -                            -                           -
 Prepaid expenses                                                                                           22,442                          -                            -                             -                            -                           -
 Film Costs                                                                                                    -                            -                            -                             -                            -                           -
   TOTAL CURRENT ASSETS                                                                                  4,830,202                       25,000                      243,018                           -                            -                           -
 Property and equipment, net [2]                                                                            37,509                          -                            -                             -                            -                           -
 Other Assets                                                                                            2,580,574                          -                            -                             -                            -                           -
TOTAL ASSETS                                                                              $              7,448,284     $                 25,000    $                 243,018    $                          -    $                       -   $                       -


                [3]
LIABILITIES
                                                                                                                                                                                                                                                                        Case 18-12012-LSS




LIABILITIES NOT SUBJECT TO COMPROMISE (POST-PETITION)
 Accounts payable                                                                         $                 54,292     $                     -     $                      -     $                      -        $                   -       $                   -
 Accrued salaries and benefits                                                                                 -                             -                            -                            -                            -                           -
 Other accrued liabilities                                                                                 680,609                           -                            -                            -                            -                           -
   TOTAL POST-PETITION LIABILITIES                                                                         734,900                           -                            -                            -                            -                           -
LIABILITIES SUBJECT TO COMPROMISE (PRE-PETITION)
                                                                                                                                                                                                                                                                        Doc 884




 Accounts payable                                                                                       47,443,490                          -                            -                            -                            -                           -
 Accrued salaries and benefits                                                                                 -                            -                            -                            -                            -                           -
 Other accrued liabilities [4]                                                                          24,219,638                       49,855                      523,030                        5,944                  (26,174,783)                    544,151
 Notes payable [5]                                                                                      37,956,921                          -                            -                            -                            -                           -
 Deferred Compensation                                                                                         -                            -                            -                            -                            -                           -
 Deferred Revenue                                                                                              -                            -                            -                            -                            -                           -
   TOTAL PRE-PETITION LIABILITIES                                                                      109,620,050                       49,855                      523,030                        5,944                  (26,174,783)                    544,151
TOTAL LIABILITIES                                                                                      110,354,950                       49,855                      523,030                        5,944                  (26,174,783)                    544,151
MEMBERS' EQUITY
                                                                                                                                                                                                                                                                        Filed 09/30/19




 Members capital                                                                                        25,000,000                           -                           -                            -                            -                           -
 Distribution                                                                                                  -                             -                           -                            -                            -                           -
 Accumulated Deficit                                                                                  (127,906,665)                      (24,855)                   (280,012)                      (5,944)                  26,174,783                    (544,151)
   NET MEMBERS' EQUITY                                                                                (102,906,665)                      (24,855)                   (280,012)                      (5,944)                  26,174,783                    (544,151)
TOTAL LIABILTIES AND MEMBERS' EQUITY                                                      $              7,448,284 $                      25,000 $                   243,018 $                        -    $                       -        $                  -

[1] The unaudited financial statements have been derived from the books and records of the Debtors. The information furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for
the annual financial statements in accordance with US GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of accounting review and testing that the Debtors
                                                                                                                                                                                                                                                                        Page 6 of 8




apply in the preparation of their annual financial information in accordance with US GAAP. Accordingly, upon the application of such procedures, the financial information may be subject to change and that these changes could be material.
[2] The amounts listed for Property and Equipment are the book value of the assets net of depreciation; the Debtors have not analyzed the salvage value of any property and equipment.
[3] The Debtors are in the process of reviewing accounts payable and liabilities; therefore, these figures may be subject to change.
[4] The negative Other Accrued Liability for Open Road International, LLC is driven by an intercompany receivable with Open Road Films, LLC.
[5] As set forth in the Schedules of Assets and Liabilities filed by the Debtors, the collateral value for the Notes Payable is undetermined.
In Re:   Open Road Films, LLC, et. al. Debtor                                                                            Case No.: 18-12012 (LSS) (Jointly Administered)
                                                                                                                      Reporting Period: August 1, 2019 to August 31, 2019




                                                     MOR 4: SUMMARY OF UNPAID POST-PETITION DEBTS

                                                                                               NUMBER OF DAYS PAST DUE
                                                            Current              0-30             31-60        61-90                     Over 90               Total
                    [1]
 Accounts payable                                                54,292                  -                   -                 -                   -                54,292
                                 [1]
 Accrued salaries and benefits                                        -                  -                   -                 -                   -                    -
                          [1]
 Other accrued liabilities                                      680,609                  -                   -                 -                   -               680,609
  TOTAL POST-PETITION LIABILITIES                               734,900                  -                   -                 -                   -               734,900

[1] The Debtors recently became aware that there is a 2018 LA City Business Tax filing due and that a payroll provider did not file a required 2018 Federal Form 940.
                                                                                                                                                                             Case 18-12012-LSS




 The Debtors are currently working on these filings.
                                                                                                                                                                             Doc 884
                                                                                                                                                                             Filed 09/30/19
                                                                                                                                                                             Page 7 of 8
In Re:   Open Road Films, LLC, et. al. Debtor                                    Case No.: 18-12012 (LSS) (Jointly Administered)
                                                                              Reporting Period: August 1, 2019 to August 31, 2019

                          MOR 5: ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Accounts Receivable Reconciliation [1]                                                                             Amounts
Total Accounts Receivable at the beginning of the reporting period                                                               -
 + Amount incurred during the period                                                                                             -
 - Amount collected during the period                                                                                            -
 - Amount written off during the period                                                                                          -
Total Accounts Receivable at the end of the reporting period                                                                     -

Accounts Receivable Aging [1]                                                                                      Amounts
 Current                                                                                                                         -
 0 - 30 days past due                                                                                                            -
 31 - 60 days past due                                                                                                           -
 61 - 90 days past due                                                                                                           -
 Over 90 days past due                                                                                                           -
                                                                                                                                      Case 18-12012-LSS




   Total Accounts Receivable                                                                                                     -
 Amount considered uncollectible (Bad Debts)                                                                                     -
Accounts Receivable                                                                                                              -
                                                                                                                                      Doc 884




                                             MOR-5: DEBTOR QUESTIONNAIRE

                                                                                                              Yes         No
1   Have any assets been sold or transferred outside of the normal course of business this reporting
                                                                                                               X
    period? If yes, provide an explanation below. [2]
                                                                                                                                      Filed 09/30/19




2   Have any funds been disbursed from any account other than a debtor in possession account in this
                                                                                                                             X
    reporting period? If yes, provide an explanation below.
3   Have all post-petition tax returns been timing filed? If no, provide an explanation below. [3]                           X
4   Are workers compensation, general liability and other necessary insurance coverages in effect? If no,
                                                                                                               X
    please provide an explanation below.
5   Has any bank account been opened during the reporting period? If yes, provide documentation
                                                                                                                                      Page 8 of 8




    identifying the opened account(s). (1) If any investment account has been opened, provide the                            X
    required documentation pursuant to the Delaware Local Rule 4001-3.

[1] The Debtors did not have any outstanding A/R as of August 31, 2019.
[2] As approved by the court, the Debtors sold The Untitled Holiday Project to Metro-Goldwyn-Mayer Pictures Inc. (“MGM”)
during the Reporting Period.
[3] The Debtors recently became aware that there is a 2018 LA City Business Tax filing due and that a payroll provider did not file
a required 2018 Federal Form 940. The Debtors are currently working on these filings.
